OFFICE   OFTHEATTORNEY         GENERAL   OFTEXAS




Eonoreblm Tom C. Xiag
State AuBitor an4 3ctri0ien0y   mm-6
Austin, Tuua
Dear Rlrr




       We reoeioed your let
p%l req\yrt our 0pl.nlo
ln Boulm Bill lfo.OBb,
       .Youaito au
appropriationato
to a8k two queetl
oxa5ple and qusat




        3. was&d horlty granted College Boar&s to U-
    e~ess the aaount lrpgroprioted under ftea 181 snd
    utilieo suoh mount to incdreaeethe aaleriea ia-
    eluded uudnr tteti 3&O 8x4 1617

       92. Is it persia#lble for the College Boardstir
    pay en lnarsassdimouot to cue or several  pesltion6
    m~shown by tho eppropriationbill and by dearserring
    other po8itlone or alimfacltingothe &WalQiona t&u@
    b:;goln& the amounts peLd with the eg@e@etr rpproprL-
                                                                       Y:




        Beginningwith Pnragraph thrbs, under aubasotlonNor 8,
Deneral Provislonso? l3.B. No. 255, upeoial Law6 or the 46th
            we rina the r0310winp;lanpm@3r
La(iieleture,
       *The hoerd ~;tregenta or &lreotore within
   their disoretlon an6 with good mason lnaypay
   smiler sslmies t'sn those ltmlnad herein.
        "The board or regsnta or Ulreotors,within
   t!~slrdlsoretlon, em authorized to promote an
   lndlvldualon the tbfr to 0 hi@er posltlon,
   vaoatellby the death or rs8ignstionof the pre-
   vlour lnoumbentEt the er1rrry provided tar the
   higher poeltlon.




    euah ln8tltutlonathen 8uah additionalnaployeai oh811
                                            provlaed for
    net be paid larger amounts than those provlakd
    slmllar posItIon In other Stat8
                               State lnstltutlow,
                                     lnstItutlon8,   am-
    partlPante
    partmtnta or ag9nalee.*
                 a~wm1e8.* (Undsrlsaorlng
                             (Unclsrlsaoring oum)
                                             our81
         In pere+graphtwo, of the abow quoted provlelon, the
governlngboard or en lo&ltutlon 16 authorlard to lnoraa8e enat
rslery by ronoting him to a blgher poaltlon, but the bosrd 18
8pealSIosl Py lfmltod to psyw   that individuarl
                                               *t?d salary
provldsd ror tbb higher pa81tlon.W

          The undereooredlanguage In paregr8ph three alearly
rsve8le that It wa8 not the intention of ths L8@3lature to permit
a (Iepartmnt   head to deorsems the relary item 8et up for on0 poml-
tion for the purpose or Inorotmln~   the funds esrmarkad for pay-
ment to the holder of another posltlon. To pormlt thl8 prooedure
would  deferat the evident intention of the Legielatursin ItIQIim
lng and ffxlq the amount of auoh aalariel.
          It is thersrore the opinion of this departrant that
your U.ret queetlon should be anorrerodIn the negative aa Co
the Illustration   alted by you and others IIke It*
                                                                      .,..
                                                                             ?‘6




           Our answer to your          fir5t    question renderti80
anSWf)r   t0   yo\lr   b3eUOfid qU@StiOll    WUAOOO8118PJT.

                                             Yours verp la-u19
                                        hTT5RNEY CZKIRAL 09 TEX:S




                              ATTORNEY GENERAL Ox TEXAS